              Case 4:19-cr-00648 Document 38 Filed on 07/08/20 in TXSD Page 1 of 1
                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

UNITED STATES OF AMERICA                                   §
                                                           §
v.                                                         §            CRIMINAL ACTION H-19-648
                                                           §
AJAY DHINGRA in custody                                    §

                                                        Order

        Pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(8)(A) and Special Order 2020-18, the Court finds that

the ends of justice which will be served by allowing the defendant additional time in which to prepare this case

outweigh the best interest of the public and the defendant in a speedy trial. The Court’s basis for said finding is that

the failure to grant a continuance in this case would deny counsel for the defendant the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence. See 18 U.S.C. §3161(h)(8)(B)(iv).

        Accordingly, it is ordered that the time between June 25, 2020 and September 16, 2020 is excluded from

consideration under the Speedy Trial Act, 18 U.S.C. §3161(h). It is further ORDERED that a status conference will

be held on September 16, 2020 at 11:00 a.m. in Courtroom 9-D, 515 Rusk, Houston, Texas.


        Signed at Houston, Texas on July 8, 2020.




                                                                       Gray H. Miller
                                                               Senior United States District Judge
